UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1867


DANIEL D. WILLIAMS; PATTIE D. WILLIAMS,

                Plaintiffs - Appellants,

          v.

STATE OF NORTH CAROLINA; NASH COUNTY; BLB TRADING L.L.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-cv-00680-D)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel D. Williams; Pattie D. Williams, Appellants Pro Se.
Kathryn Hicks Shields, Assistant Attorney General, Raleigh,
North Carolina; Renner Jo St. John, ROGERS, TOWNSEND & THOMAS,
PC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel   D.    Williams   and   Pattie   D.   Williams    seek   to

appeal the district court’s orders granting Defendants’ motions

to dismiss their civil complaint and denying relief under Fed.

R.   Civ.   P.   59(e).        We   dismiss    the   appeal    for   lack    of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on July 18, 2014.         The notice of appeal was filed on August 19,

2014, one day after the appeal period expired. *                 Because the

Williamses failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented   in   the   materials



     *
       The thirtieth day fell on Sunday, August 17, 2014. Thus,
the Williamses had until Monday, August 18, to timely file their
notice of appeal. See Fed. R. App. P. 26(a)(1).



                                      2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3